 IRONWORKERS, LOCAL UNION NO. 395International Association of Bridge, Structural, andOrnamental Ironworkers, AFL-CIO, LocalUnion No. 395 and Morse Electric Co., Inc.and Laborers' International Union of NorthAmerica, Local No. 81. Case 25-CD-201January 14, 1981DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY MEMBERS PENELLO, TRUESDALE, ANDZIMMERMANThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Morse Electric Co., Inc. (theEmployer), alleging that International Associationof Bridge, Structural, and Ornamental Ironworkers,AFL-CIO, Local Union No. 395 (Ironworkers),had violated Section 8(b)(4)(D) of the Act by en-gaging in certain proscribed activity with an objectof forcing or requiring the Employer to assign cer-tain work to employees represented by Iron-workers rather than to employees represented byLaborers' International Union of North America,Local No. 81 (Laborers).Pursuant to notice, a hearing was held beforeHearing Officer M. Julia McKenzie on August 21,1980. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues. At the conclusion of the hearing allparties waived their rights to oral argument and tofile briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERWe find that the Employer, an Indiana corpora-tion with its principal place of business in SouthBend, Indiana, is engaged as a contractor in thebuilding and construction industry. During the pastyear, a representative period, the Employer pur-chased goods and materials from outside the Stateof Indiana having a value in excess of $50,000. Wealso find that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and it will effectuate the purposes of theAct to assert jurisdiction herein.254 NLRB No. 49II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Iron-workers and Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.111. THE DISPUTEA. Background and Facts of the DisputeOn June 16, 1980,1 the Employer entered into anagreement with H. G. Christman Construction Co.,Inc., a general contractor, to furnish all labor, ma-terial, and equipment necessary to perform electri-cal and fencing work at the Westville CorrectionalCenter Institution, herein called Westville. TheEmployer assigned the work of erecting a chainlink fence at Westville to employees represented byLaborers.Bruce McDougal, the Employer's supervisor atthe Westville project, testified that in early JulyIronworkers Representative D. L. Chidester toldhim that the Employer had to hire an employeerepresented by Ironworkers to help in erecting thechain link fence.2McDougal testified that he re-fused to do so because the Employer had assignedthe work to laborers pursuant to the terms of itscollective-bargaining agreement with Laborers.Thereafter, on July 29, McDougal again refusedChidester's demand that an employee representedby Ironworkers be hired to work on the erection ofthe fence. McDougal testified that Chidester thenthreatened to "shut the job down and picket thejob or both." McDougal also testified that whenChidester telephoned him on the morning of July30 and he (McDougal) reiterated that he would notuse an employee represented by Ironworkers forthe fence work, Chidester stated that he "wasgoing to shut the job down and we will see if youput an Ironworker on there." McDougal testifiedthat thereafter the employees represented by Iron-workers left the jobsite.Chidester testified that he did not recall tellingMcDougal that he would picket the jobsite. How-ever, he did testify that he told McDougal that ifthe latter could not assign an employee representedby Ironworkers to the fence work, he was not surethat he wanted any employees represented by Iron-workers to work at the Westville project. Chides-ter further testified that the employees representedby Ironworkers did not walk off the job on July 30at his direction.Robert Agee, Jr., an official of one of the con-tractors that employed employees represented by' All dates hereinafter refer to 1980.2 Employees represented by Ironworkers were employed by othercontractors at the Westville project443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIronworkers at the Westville jobsite, testified thatit was his understanding that on July 30 the em-ployees left the jobsite because of inclement weath-er which rendered their duties of operating steelequipment hazardous. Agee also testified that onJuly 30 Chidester had assured him that employeesrepresented by Ironworkers would not engage in awalkout. Further, Agee testified that the employeesrepresented by Ironworkers returned to the jobsiteand resumed their normal duties as soon as weatherconditions permitted.B. The Work in DisputeThe work in dispute involves the erection of achain link fence at the Westville CorrectionalCenter Institution, Westville, Indiana.C. The Contentions of the PartiesDuring the hearing, the Employer contendedthat its employees represented by Laborers wereentitled to perform the disputed work based on itscollective-bargaining agreement with Laborers, itspast practice and industry practice, economy andefficiency of operations, and certain jurisdictionalagreements between the Unions involved. The Em-ployer further expressed its preference that its em-ployees represented by Laborers be awarded thework in dispute.Laborers agreed with the Employer's positionthat the disputed work was properly assigned toemployees it represents. Laborers further contend-ed that statewide practice favors an award of thework in dispute to employees it represents.At the hearing, the representative for Iron-workers stated that it had no interest in the workat issue. While Laborers was satisfied with Iron-workers disclaimer, the Employer refused to acceptit because Ironworkers would not reduce the dis-claimer to writing.D. Applicability of the StatuteSection 10(k) of the Act directs the Board tohear and determine disputes which have given riseto charges under Section 8(b)(4)(D) of the Act.Under this section, however, the Board's authorityis limited to the resolution of actual disputes be-tween competing groups of employees. It is settledlaw that a jurisdictional dispute no longer existswhen one of the competing unions or groups ofemployees effectively renounces its claim to thework. In this regard, we have held that the func-tion of a 10(k) proceeding evaporates when one ofthe unions renounces the work.3As indicated above, the representative for Iron-workers disclaimed any interest by Ironworkers inthe work at issue. There is no evidence that Iron-workers has engaged in conduct inconsistent withits disclaimer. Contrary to the Employer, we con-clude that in making this oral disclaimer, Iron-workers effectively has renounced its claim to thework involved in this proceeding.4We, therefore,find that there are currently no competing claimsto the disputed work within the meaning of Sec-tions 8(b)(4)(D) and 10(k) of the Act. Accordingly,we shall quash the notice of hearing.ORDERIt is hereby ordered that the notice of hearingissued in this case be, and it hereby is, quashed.:' Local 1396. International Brotherhood of Painters and Allied Trades.AFL-CIO (C. L. Wolff and Sons Painting Company). 246 NLRB No. 65(1979), and cases cited therein.4 Ibid.444